Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments filed 2/28/22 are found convincing with respect to the 35  USC 103 rejection as several amendments were incorporated as well as limitations from dependent claims which were allowable over prior art, including delivery to a stationary second garbage collection drone as well as a map of the plurality of shared drones.
The best U.S. prior art Raptopoulos et al (2014/0032034) discloses drones, a processor, a server, receiving instructions, and delivery of an item. However, the best U.S. prior art does not teach or suggest the claimed invention in total, specifically the combination of claimed elements as follows: a delivery containing one or more of debris, dust, or cut grass directly to a stationary second garbage collection drone which receives and holds content of the delivery, wherein the shared drone is a drone configured to drive while performing the available service and the second drone is a stationary garbage collection drone configured to store the content and the shared drone and second drone are robots. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
The best NPL prior art Schneier (A new architecture for secure two-party mobile payment transactions) discloses drones, a processor, a server, and delivery of items. However, the best NPL does not teach or suggest the claimed invention in total, specifically the combination of claimed elements as follows: a delivery containing one or more of debris, dust, or cut grass directly to a stationary second garbage collection drone which receives and holds content of the delivery, wherein the shared drone is a drone configured to drive while .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687